
	
		III
		112th CONGRESS
		2d Session
		S. RES. 360
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Ms. Klobuchar (for
			 herself, Mrs. Hutchison,
			 Mr. Leahy, Mr.
			 Isakson, Mr. Whitehouse, and
			 Mr. Franken) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Raising awareness and encouraging
		  prevention of stalking by designating January 2012 as National Stalking
		  Awareness Month.
	
	
		Whereas 1 in 6, or 19,200,000, women in the United States
			 have at some point during their lifetime experienced stalking victimization,
			 during which they felt very fearful or believed that they or someone close to
			 them would be harmed or killed;
		Whereas, during a 1-year period, an estimated 3,400,000
			 persons in the United States reported that they had been victims of stalking,
			 and 75 percent of those victims reported that they had been stalked by someone
			 they knew;
		Whereas 11 percent of victims reported having been stalked
			 for more than 5 years, and 23 percent of victims reported having been stalked
			 almost every day;
		Whereas 1 in 4 victims reported that stalkers had used
			 email, instant messaging, blogs, bulletin boards, Internet sites, chat rooms,
			 or other forms of electronic monitoring against them, and 1 in 13 victims
			 reported that stalkers had used electronic devices to monitor them;
		Whereas stalking victims are forced to take drastic
			 measures to protect themselves, including changing identity, relocating,
			 changing jobs, and obtaining protection orders;
		Whereas 1 in 7 victims reported having relocated in an
			 effort to escape a stalker;
		Whereas approximately 1 in 8 employed victims of stalking
			 missed work because they feared for their safety or were taking steps to
			 protect themselves, such as by seeking a restraining order;
		Whereas less than 50 percent of victims reported stalking
			 to police, and only 7 percent of victims contacted a victim service provider,
			 shelter, or hotline;
		Whereas stalking is a crime under Federal law and under
			 the laws of all 50 States, the District of Columbia, and the territories of the
			 United States;
		Whereas stalking affects victims of every race, age,
			 culture, gender, sexual orientation, physical and mental ability, and economic
			 status;
		Whereas national organizations, local victim service
			 organizations, campuses, prosecutor’s offices, and police departments stand
			 ready to assist stalking victims and are working diligently to develop
			 effective and innovative responses to stalking;
		Whereas there is a need to improve the response of the
			 criminal justice system to stalking through more aggressive investigation and
			 prosecution;
		Whereas there is a need for increased availability of
			 victim services across the United States, and such services must include
			 programs tailored to meet the needs of stalking victims;
		Whereas persons aged 18 to 24 experience the highest rates
			 of stalking victimization, and rates of stalking among college students exceed
			 the prevalence rates found in the general population;
		Whereas as many as 75 percent of women in college who
			 experience stalking-related behavior experience other forms of victimization,
			 including sexual or physical victimization, or both;
		Whereas there is a need for effective responses to
			 stalking on campuses; and
		Whereas the Senate finds that National Stalking
			 Awareness Month provides an opportunity to educate the people of the
			 United States about stalking: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 January 2012 as National Stalking Awareness Month;
			(2)applauds the
			 efforts of the many stalking victim service providers, police, prosecutors,
			 national and community organizations, campuses, and private sector supporters
			 to promote awareness of stalking;
			(3)encourages
			 policymakers, criminal justice officials, victim service and human service
			 agencies, college campuses and universities, and nonprofit organizations to
			 increase awareness of stalking and the availability of services for stalking
			 victims; and
			(4)urges national
			 and community organizations, businesses in the private sector, and the media to
			 promote awareness of the crime of stalking through National Stalking
			 Awareness Month.
			
